Case: 21-20066     Document: 00515977903         Page: 1     Date Filed: 08/13/2021




              United States Court of Appeals
                   for the Fifth Circuit                        United States Court of Appeals
                                                                         Fifth Circuit

                                                                       FILED
                                                                 August 13, 2021
                                  No. 21-20066
                                                                  Lyle W. Cayce
                                Summary Calendar                       Clerk


   Michel Thomas,

                                                           Plaintiff—Appellant,

                                       versus

   Stafflink, Inc., doing business as, Link Staffing Services;
   Bill Pitts; Karen Pitts; Mario Tamez; Matt Trimble;
   Christine O’Brien; Link Staffing Management, L.L.C.,

                                                         Defendants—Appellees.


                  Appeal from the United States District Court
                      for the Southern District of Texas
                           USDC No. 4:17-CV-3902


   Before Southwick, Oldham, and Wilson, Circuit Judges.
   Per Curiam:*




          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-20066      Document: 00515977903            Page: 2    Date Filed: 08/13/2021




                                    No. 21-20066


          Michel Thomas, acting pro se, filed an employment discrimination
   lawsuit against the Defendants. The district court dismissed some of his
   claims and granted summary judgment on others. We AFFIRM.
          We first examine our jurisdiction. On August 4, 2020, the district
   court entered final judgment against Thomas. On August 31, 2020, Thomas
   filed a “motion to dismiss” under Federal Rules of Civil Procedure 60(b)(3),
   60(b)(4), and 60(b)(6), arguing that the final judgment was void because it
   was inconsistent with due process.
          On November 9, 2020, the district court denied the motion to dismiss
   and re-entered final judgment. On December 4, 2020, Thomas filed another
   “motion to dismiss” under Rules 60(b)(3), 60(b)(4), and 60(b)(6). Like his
   first motion, the second post-judgment motion argued that the final judgment
   was void because it was inconsistent with due process. The district court
   denied Thomas’s second post-judgment motion on January 4, 2021. Thomas
   filed his notice of appeal on February 2, 2021.
          Generally, a party must file a notice of appeal “within 30 days after
   entry of the judgment or order appealed from.”              Fed. R. App. P.
   4(a)(1)(A). Certain timely filed post-judgment motions, including a motion
   under Rule 60(b), interrupt the time for filing the notice of appeal. See Fed.
   R. App. P. 4(a)(4)(A). An appellant generally can take advantage of this
   interruption only once. We have explained that successive post-judgment
   motions are “condemned by well-established authority in this and other
   circuits.” Charles L.M. v. N.E. Indep. Sch. Dist., 884 F.2d 869, 870 (5th Cir.
   1989). As a result, “where an appellant files a second motion to reconsider
   ‘based upon substantially the same grounds as urged in the earlier motion,’
   the filing of the second motion does not interrupt the running of the time for
   appeal.” Id. (quoting Ellis v. Richardson, 471 F.2d 720, 721 (5th Cir. 1973)).




                                         2
Case: 21-20066        Document: 00515977903        Page: 3    Date Filed: 08/13/2021




                                    No. 21-20066


          Here, Thomas’s first Rule 60(b) motion was timely filed and
   interrupted the deadline for filing a notice of appeal. See Fed. R. App. P.
   4(a)(4)(A). Thomas’s second Rule 60(b) motion was based on substantially
   similar grounds and therefore did not interrupt the time for filing a notice of
   appeal. The 30-day time for appeal ran from the district court’s denial of his
   first Rule 60(b) motion. Since Thomas did not file his notice of appeal within
   30 days of that denial, we have no jurisdiction to review the final judgment
   entered in this case.
          Because Thomas’s notice of appeal was filed within 30 days of the
   court’s denial of his second Rule 60(b) motion, we may review the court’s
   decision on that motion. We review the denial of a Rule 60(b) motion for
   abuse of discretion. Wilson v. Johns-Manville Sales Corp., 873 F.2d 869, 871
   (5th Cir. 1989).
          After a review of the record and briefs, we conclude that the district
   court did not abuse its discretion by denying Thomas’s second Rule 60(b)
   motion. Thomas’s motion principally makes arguments that he made or
   could have made earlier in the proceedings. He argues that the district court
   colluded with the defendants but provides no evidence in support of his
   claim. He otherwise offers no “extraordinary circumstances” to justify
   relief. See Batts v. Tow-Motor Forklift Co., 66 F.3d 743, 748 (5th Cir. 1995).
          AFFIRMED.




                                          3